UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Reuben F. Avent,

                                  Plaintiff,
                                                                20-CV-1197 (ALC)
                      -against-
                                                                     ORDER
 Parole Officer L. Estevez et al,

                                  Defendants.

Andrew L. Carter, Jr., United States District Judge:

         On February 23, 2021, Defendants requested a pre-motion conference in anticipation of

their motion to dismiss Plaintiff’s claims. The Court directed Plaintiff to respond by March 12,

2021. To date, Plaintiff has failed to respond. Plaintiff shall respond to Defendants’ pre-motion

conference request by July 28, 2021.

SO ORDERED.

Dated:     July 14, 2021
           New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
